Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1, 4, 6, 8-10, 11, 13, 14, 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In claims 1 and dependent claims: the limitations “a glass housing member that forms the rear face” are not supported by the SPEC/drawings.   For the purposes of examination, examiner will interpret “any housing member”.  
In claims 1 and dependent claims: the limitations “a touch sensor located behind the glass cover and the display unit” are not supported by the SPEC/drawings.   For the purposes of examination, examiner will interpret “any sensor located behind any cover”.  
In claims 10 and dependent claims: the limitations “a clip mounted to the frame, and a spring mounted to the dielectric housing member that engages with the clip” are not supported by the SPEC/drawings. Based on the indefinite in claim 1, this claim is also indefinite. For the purposes of examination, examiner will interpret “any housing member that engage the frame”.  
In claims 11 and dependent claims: the limitations “the metal member having a plurality of through holes that are located along an edge of the metal member, and the plastic member having portions that extend along the edge of the metal member and through the plurality of through holes” are not supported by the SPEC/drawings. Examiner request Applicant to clearly determine which figure(s) show the claimed limitations.  For the purposes of examination, examiner will interpret “any housing member with holes”.  
Claims 4, 6, 8-10, 13, 14, 28: all depend directly or indirectly on claim 1 or claim 13 and inherit the deficiency of the independent claim as discussed above. Therefore, these claims are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ).

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitations, discussed in the above 112 rejection and/or objection must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

(e) the invention was described in a patent granted on an application for patent by another filed in the United States before the invention thereof by the applicant for patent, or on an international application by another who has fulfilled the requirements of paragraphs (1), (2), and (4) of section 371(c) of this title before the invention thereof by the applicant for patent.

Claims 21, 24 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Choi (US 20080297998 A1).
With regard to claim 21, Choi disclosed an electronic device (Fig 1-17) having first and second opposing outer surfaces (at least fig 3), comprising: a glass member (at least fig 2, 11) that forms at least a portion of the first outer surface; a touch-sensitive display located behind the glass member (at least Fig 3, the module behind 11, 12; Examiner considers a display unit including the touch-screen type control panel, sensor, display light source and other components as a “touch-sensitive display”); and a frame that supports the touch-sensitive display (paragraph [0038]-[41]; see also fig 2, 12), wherein the frame comprises a conductive portion (paragraph [96]-[99]) and a non-conductive portion (paragraph [0038]-[41]) and wherein the frame is in contact with the glass member (at least fig 2). 
With regard to claim 24, modified Choi further disclosed a gasket (16) located between the glass member and the frame (at least fig 2).



Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 8, and 9, are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Choi (US 20080297998 A1)
With regard to claim 1, as can be understood and interpreted as indicated in the rejection above based on indefiniteness, Choi disclosed an electronic device having front and rear faces (Fig 1-11, the surfaces opposite to each other), comprising: a glass housing member that forms the rear face (at least fig 2, 14); a touch-sensitive display having a glass cover that forms at least part of the front face (at least 11), a display unit (paragraph [37]-[39]), and a touch sensor located behind the glass cover and the display unit (at least Fig 2-3, the module behind 11, 12; Examiner considers this a display including the touch-screen type control panel behind the glass cover and the display unit; see also paragraph [42]-[45]) ; and a frame (12 and associated parts as discussed in the following rejection) attached to the touch-sensitive display (at least fig 2-3, fig 17), wherein the frame includes a plastic portion and a metal portion (paragraph [0096]-[0098]). 
 	Choi lacks specifically teaching the grounding/EMI portion is a metal portion. Choi further teaches using a metal portion as the EMI or grounding material (paragraph [38]-[39]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, or at the time of the invention was made, to include this feature (using metal portion as the grounding/EMI portion) and modify it to the previously discussed structure (modify with the grounding/EMI portion above; and/or see the following annotated figure) so as to further protect the modified structure. 
Choi lacks specifically teaching “glass housing member that forms the rear face” (see also 112 rejection). 
As discussed in the 112 rejection, there is no support or these limitations.
Choi disclosed using a glass housing member that forms the front face (fig 2, 11). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have glass housing member that forms the rear face, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. The motivation to modify the previous discussed structure with the current feature is to provide more visibility of the device and/or enhance the looking/quality of the device. 
Examiner’s note: using a glass housing member that forms the rear/front surfaces is well known in the art. The same material was used in the different location of Choi’s device. 
With regard to claim 8, Choi further disclosed the glass cover has a planar portion (at least fig 2). 
With regard to claim 9, Choi further disclosed the metal portion forms a metal frame strut having a through hole (at least fig 17, Examiner considers the metal portion comprising a strut structure have one or more through holes to receive the frame portion in a direction along the display; see also the following annotated figure).

    PNG
    media_image1.png
    446
    457
    media_image1.png
    Greyscale

Claim 10 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Choi (US 20080297998 A1) in view of Ohgami (US US 5905550 A)
With regard to claim 10, the primary art and/or the modified structure discussed in the preceding claim disclosed all the subject matter except for a clip mounted to the frame, and a spring mounted to the dielectric housing member that engages with the clip (see 112 rejection).
Ohgami teaches: an electronic device comprising an engagement structure; the structure comprising a clip mounted to the frame, wherein the housing comprises a spring that engages with the clip (at least fig 5, 25/23 and 26; Fig 12, 25, 26). 
Examiner’s note: clip: any of the various devices that hook (https://www.merriam-webster.com/dictionary/clip)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to include this feature (a clip mounted to the frame and a spring that engages with the clip to assembly two parts of the electronic device) and apply it to the previously discussed structure (modified the above clip and spring to Choi’s frame and housing) so as to further fasten the modified structure and/or reduce the screws; and/or reduce the assembly process/cost. 
Claims 4, 6, are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Choi (US 20080297998 A1) in view of Lowles (US 20080150901)
With regard to claim 4, Choi further disclosed the plastic portion of the frame has a shelf that supports the glass cover (at least fig 8, Examiner consider, at least, one of 125a or 127 is a shelf).
With regard to claim 6, Choi further disclosed an elastomeric gasket between the glass cover and the plastic portion of the frame (paragraph [33]-[34], [38], [59]-[61]).
Claims 11, 13-14, 25, 28 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Choi (US 20080297998 A1) in view of Lowles (US 20080150901).
With regard to claim 11, Choi, as modified above, disclosed an electronic device (10), comprising: a glass member (Fig. 2, 11) that forms an exterior surface of the electronic device (10); a display (at least Fig 3, the module behind 11, 12; Examiner considers this is a display including the touch-screen type control panel) that overlaps the glass member (at least fig 2, viewed in a horizontal direction), wherein the display comprises a touch sensor (paragraph [42]-[45]); and a frame (12) that supports the display wherein the frame comprises a plastic member (paragraph [0038]-[41]) and a grounding member (paragraph [0096]-[0098]), the grounding member having a plurality of through holes (at least fig 17) that are located along an edge of the grounding member (compare fig 10, 15, and 17), and the plastic member having portions that extend along the edge of the grounding member and through the plurality of through holes (at least 17).
Choi does not teach: the touch sensor is a capacitive touch sensor and the grounding/EMI portion is a metal member/material.
Choi further teaches using a metal portion as the EMI or grounding material (paragraph [38]-[39]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, or at the time of the invention was made, to include this feature (using metal portion as the grounding/EMI portion) and modify to previous discussed structure (modify to the above discussed grounding/EMI portion) so as to further protect the modified structure.
Modified Choi in view does not teach: the touch sensor is a capacitive touch sensor.
Lowles teaches: the touch sensor is a capacitive touch sensor (abstract; paragraph [0004]-[0005]; [19]-[21]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, or at the time of the invention was made, to include this feature (capacitive touch sensor) and modify to previously discussed structure (see above discussion on Choi’s touch sensor) so as to further increase the sensitivity, and/or reduce the cost by using the known parts for the modified structure. 
With regard to claim 13, modified Choi further disclosed the capacitive touch sensor is located behind the glass member (see also Choi’s fig 2, 4; paragraph [42]-[45]). 
With regard to claim 14, modified Choi further disclosed a gasket (16; see also paragraph [33]-[34], [38], [59]-[61]), wherein the plastic member has a protrusion (at least fig 2, one or more protrusions located on the opposite side of 16) and wherein the gasket is located between the protrusion and the glass member (at least fig 2). 
With regard to claim 25, modified Choi does not teach the disclosed touch-sensitive display comprising a capacitive touch sensor. Lowles teaches: the touch sensor is a capacitive touch sensor (abstract; paragraph [0004]-[0005]; [19]-[21]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, or at the time of the invention was made, to include this feature (capacitive touch sensor) and apply it to the previously discussed structure (see above discussion on Choi’s touch sensor) so as to further increase the sensitivity, and/or reduce the cost by using the known parts for the modified structure. 
With regard to claim 28, modified Choi further disclosed the frame is in contact with the glass member (at least fig 2)


Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
With respect to the Applicants’ remarks that, “In particular, as supported by at least the disclosure in connection with Applicant's FIGS. 6 and 10, a glass cover for a display is provided on the front face of the device, while a glass housing member is provided on the rear face of the device (see also, e.g., paragraph [0055] of Applicant's Specification)” (pages 7).
Examiner’s Answer: the Examiner respectfully disagrees and notes that:These limitations are not supported by the SPEC/drawings. Examiner request Applicant to clearly determine where the Figure shows the limitations.
With respect to the Applicants’ remarks that, “Choi makes no mention of a touch-sensitive display, let alone one with a touch sensor located behind the glass cover of the touch-sensitive display. In fact, Choi's control panel is mounted in hole 12 a, which does not overlap the actual display of Choi (see, e.g., FIG. 4 of Choi). Furthermore, Choi makes no mention of a glass housing member that forms the rear surface, as claimed. In fact, Choi relies on at least a portion of rear housing 14 to be conductive to mitigate electromagnetic interference issues.” (pages 8-10).
Examiner’s Answer: the Examiner respectfully disagrees and notes that:
a) Applicant already agree and also remove the limitation “overlap”. However, this argument is still the same as the previous argument by using “overlap”. 
b) the argued limitations are rejected under 112 (see above).
With respect to the Applicants’ remarks that, “However, amended claim 11 further recites that the metal member have "a plurality of through holes that are located along an edge of the metal member" and the plastic member have "portions that extend along the edge of the metal member and through the plurality of through holes."  In contrast, Choi makes no mention of any through holes in grounding member 80, let alone in the claimed configuration, especially with respect to the plastic member portions as claimed.” (pages 11-12).
Examiner’s Answer: the Examiner respectfully disagrees and notes that: 
The argued limitations are rejected under 112 (see above). None of the drawing/SPEC shows this argued limitations.
With respect to the Applicants’ remarks that, “Applicant respectfully notes that claims must be given their broadest reasonable interpretation in light of the specification as it would be interpreted by one of ordinary skill in the art (see, e.g., MPEP § 2111). In the instant case, Applicant's specification (e.g., in paragraph [0058]) describes integrating a touch screen into display 16 to make the screen of display 16 touch sensitive to save space and reduce visual clutter. In other words, the "touch-sensitive" modifier for the display in claim 21, as interpreted by one of ordinary skill in the art in light of the specification, refers to providing the actual display screen with touch sensitivity to form a touch- screen.” (pages 12 to the end).
Examiner’s Answer: the Examiner respectfully disagrees and notes that:
Choi disclosed an electronic device (Fig 1-17) having first and second opposing outer surfaces (at least fig 3), comprising: a glass member (at least fig 2, 11) that forms at least a portion of the first outer surface; a touch-sensitive display located behind the glass member (at least Fig 3, the module behind 11, 12; Examiner considers a display unit including the touch-screen type control panel, sensor, display light source and other components as a “touch-sensitive display”); and a frame that supports the touch-sensitive display (paragraph [0038]-[41]; see also fig 2, 12), wherein the frame comprises a conductive portion (paragraph [96]-[99]) and a non-conductive portion (paragraph [0038]-[41]) and wherein the frame is in contact with the glass member (at least fig 2).

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 





Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY WU whose telephone number is (571)270-5420.  The examiner can normally be reached on PHP: M-Th: 8:30-12:30; 2:30-8:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on (571)272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 /JERRY WU/ Primary Examiner, Art Unit 2841